MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Oct 31 2018, 10:12 am
court except for the purpose of establishing
                                                                            CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
estoppel, or the law of the case.                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jack Quirk                                               Curtis T. Hill, Jr.
Quirk & Hunter PC                                        Attorney General of Indiana
Muncie, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Armando P. Castillo,                                     October 31, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1571
        v.                                               Appeal from the
                                                         Delaware Circuit Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Kimberly S. Dowling, Judge
                                                         Trial Court Cause No.
                                                         18C02-1702-F4-6



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018                Page 1 of 10
[1]   Armando P. Castillo (“Castillo”) was convicted after a bench trial of sexual

      misconduct with a minor1 as a Level 4 felony and sentenced to eight years

      executed in the Department of Correction. He appeals his conviction and raises

      the following restated issues for our review:


                 I.       Whether the trial court abused its discretion when it
                          admitted testimony regarding Castillo’s answers during his
                          interview with police; and


                 II.      Whether the State presented sufficient evidence to support
                          Castillo’s conviction.


[2]   We affirm.


                                      Facts and Procedural History
[3]   In the summer of 2015, J.C. was fifteen years old and lived in a three-bedroom

      home with her family, which included her five siblings, her mother, and her

      stepfather, Castillo. Tr. Vol. II at 37-39, 43. J.C.’s mother and Castillo were in

      one bedroom, her adult brother was in another, and J.C. shared a bedroom

      with her sisters. Id. at 39. Her brother was in college at the time, and her

      mother was employed and worked mornings on the weekends and afternoons

      on the weekdays, after picking up the children from school. Id. at 40, 70. In

      the summer of 2015, Castillo began sexually abusing J.C. Id. at 43.




      1
          See Ind. Code § 35-42-4-9(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018   Page 2 of 10
[4]   The sexual abuse occurred in the family’s house, typically on Tuesdays and

      Thursdays. Id. at 43-44. On Tuesdays and Thursdays, J.C.’s sisters would be at

      dance lessons, her mom would be working, and her brother would be visiting

      his biological father, so J.C. and Castillo would be home alone. Id. at 44.

      Castillo would either call or text J.C. to come to his bedroom and ask her to

      bring him coffee or food. Id. at 45. When J.C. entered the room, Castillo

      would lock the bedroom door and tell her to remove all of her clothes. Id. at

      46. If J.C. refused, Castillo would remove them himself while holding her

      hands down. Id. at 47, 51. Once J.C. was naked, Castillo would touch her bare

      breasts and vagina with his hands. Id. at 47. Castillo would then insert his penis

      into J.C.’s vagina. Id. at 48. He would continue the sexual intercourse until he

      would tell her, “I’m coming. Hold on. I’m coming.” Id. at 48. Castillo would

      ejaculate inside of her, except for the one or two occasions that he used a

      condom and would then “pull out.” Id. at 48-49. If J.C. attempted to resist the

      sexual intercourse, Castillo would “get mad” and would be more aggressive

      and “go harder” when having sex with her. Id. at 52-52.


[5]   Although these sexual acts usually occurred when no one else was in the house,

      occasionally her siblings or mother would be at home. Id. at 52. If her mother

      was home, Castillo would not have intercourse with J.C., but would only touch

      her breasts and vagina. Id. Occasionally, one of J.C.’s sisters would be home

      during these sexual acts and would knock on Castillo’s locked bedroom door.

      Id. at 53. When this happened, Castillo would cover J.C.’s mouth and tell

      whoever was knocking to wait because he was “trying to talk to your sister.”

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018   Page 3 of 10
      Id. at 53, 82. One of J.C.’s sisters later recalled hearing J.C. screaming in

      Castillo’s room, but the sister ignored it because she thought that J.C. had fallen

      “or something.” Id. at 81-82.


[6]   This sexual abuse continued from the summer of 2015 until January 2017. J.C.

      did not disclose the abuse earlier because she was scared. Id. at 53-54. To keep

      J.C. from disclosing, Castillo would tell her that if they “didn’t have him [they]

      would have no money . . .[and] would be on the streets” because J.C.’s mother

      “wasn’t making enough for us to not have another income.” Id. at 54.

      Therefore, J.C. worried that her sisters “would go hungry.” Id. She finally told

      a friend about the sexual abuse while communicating through a messaging app

      that J.C. used on a family member’s iPad. Id. at 61-62. The family member

      found the conversation and brought it to the attention of J.C.’s mother. Id. On

      January 26, 2017, J.C.’s mother then took J.C. to the hospital for an

      examination and testing for sexually transmitted diseases. Id. at 42.


[7]   J.C.’s mother confronted Castillo about molesting J.C., and he responded that

      “he couldn’t believe that I was believing [J.C.] and . . . making him leave.” Id.

      at 112-13. He then stated, “I might as well run.” Id. at 113. In the five days

      between Castillo’s abuse of J.C. being discovered and Castillo’s arrest, he made

      twenty-six Internet searches about bus and plane fares. Id. at 139, 143. During

      the investigation of Castillo, Muncie Police Department Officer Kristofer

      Swanson (“Officer Swanson”) interviewed Castillo. Officer Swanson was a

      member of the Sexual Molest and Abuse Response Team within the Muncie

      Police Department and had investigated several hundred sexual abuse cases.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018   Page 4 of 10
      Id. at 126-27, 149. When asked about the allegations that he had molested J.C.,

      Castillo denied any sexual contact with J.C. Id. at 146-47.


[8]   On February 7, 2017, the State charged Castillo with Level 4 felony sexual

      misconduct with a minor. Castillo waived his right to a jury trial, and a bench

      trial was held. At trial, a video of Officer Swanson’s interview with Castillo

      was admitted into evidence and played for the trial court. Officer Swanson

      testified and was asked how he would characterize Castillo’s answers to his

      questions in the interview. Id. at 136. Castillo objected to the question as

      irrelevant and as invading the province of the trier of fact, but his objection was

      overruled. Id. at 136-37. Officer Swanson responded to the question, “I felt like

      he was avoiding answering the questions I was talking about and being

      evasive.” Id. at 137. At the conclusion of the trial, Castillo was found guilty of

      Level 4 felony sexual misconduct with a minor, and the trial court sentenced

      him to eight years executed. Castillo now appeals.


                                     Discussion and Decision

                                   I.       Admission of Testimony
[9]   “Questions regarding the admission of evidence are entrusted to the sound

      discretion of the trial court.” Harrison v. State, 32 N.E.3d 240, 250 (Ind. Ct.

      App. 2015), trans. denied. Accordingly, we review the trial court’s decision on

      appeal only for an abuse of that discretion. Id. The trial court abuses its

      discretion only if its decision regarding the admission of evidence is clearly

      against the logic and effect of the facts and circumstances before it or if the


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018   Page 5 of 10
       court has misinterpreted the law. Id. We do not reweigh the evidence, and we

       consider conflicting evidence in a light most favorable to the trial court’s ruling,

       but we also consider any undisputed evidence that is favorable to the defendant.

       Id. Further, even if the admission of evidence is erroneous, the error is harmless

       unless it affects the substantial rights of the defendant. Cannon v. State, 99

       N.E.3d 274, 278 (Ind. Ct. App. 2018), trans. denied.


[10]   Castillo argues that the trial court abused its discretion when it allowed Officer

       Swanson to testify that he thought Castillo’s answers during his interview were

       evasive. Castillo contends that Officer Swanson’s testimony was not rationally

       “based on witness perception” and “was not offered to help clear any

       understanding of the witness testimony or determine a fact in issue.” Appellant’s

       Br. at 11. Therefore, Castillo asserts that Officer Swanson’s testimony invaded

       the province of the trier of fact, and it was an abuse of discretion to admit the

       statement at trial.


[11]   Under Indiana Evidence Rule 701, any witness not testifying as an expert, may

       testify “in the form of an opinion” if it is “(a) rationally based on the perception

       of the witness and (b) helpful to a clear understanding of the witness’s

       testimony or determination of a fact in issue.” “The requirement that the

       opinion be ‘rationally based’ on perception simply means that the opinion must

       be one that a reasonable person could normally form from the perceived facts,”

       which are facts received “directly through any of the [witness’s own] senses.”

       Satterfield v. State, 33 N.E.3d 344, 352 (Ind. 2015) (citations omitted). The

       witness’s opinion is “helpful” “if the testimony gives substance to facts, which

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018   Page 6 of 10
       were difficult to articulate.” Id. (quoting McCutchan v. Blanck, 846 N.E.2d 256,

       262 (Ind. Ct. App. 2006)).


[12]   Here, during his investigation, Officer Swanson conducted an interview of

       Castillo and was able to evaluate and personally observe Castillo’s answers to

       the questions and his demeanor during the interview. Tr. Vol. II at 133-38.

       Thus, Officer Swanson’s opinion was based on his personal perceptions gained

       directly through his own senses while questioning Castillo. Additionally,

       Officer Swanson’s testimony regarding Castillo’s answers to the interview

       questions was helpful to the trial court because it explained why Officer

       Swanson raised his voice toward the end of the interview. Specifically, the

       State asked Officer Swanson, “I think in the video we saw a, towards the end

       your voice raise. How would you characterize the answers that the Defendant

       was giving you?” Id. at 136. Based on this question, it was clear that the State

       was attempting to establish why Officer Swanson may have appeared frustrated

       with Castillo during the interview. Therefore, the testimony was helpful to a

       clear understanding of Officer Swanson’s testimony and his behavior while

       interviewing Castillo. We conclude that the trial court did not abuse its

       discretion when it admitted Officer Swanson’s testimony pursuant to Indiana

       Evidence Rule 701.


[13]   Even if the trial court erred in admitting Officer Swanson’s testimony, the error

       was harmless. J.C. testified extensively regarding the sexual abuse she endured

       from Castillo and how he would force her to have sexual intercourse. Castillo

       has not shown how this sole characterization by Officer Swanson of Castillo’s

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018   Page 7 of 10
       interview answers as being evasive prejudiced his substantial rights and requires

       reversal. We, therefore, conclude that the trial court did not abuse its discretion

       when it admitted Officer Swanson’s testimony, and even if it was error to do so,

       it was harmless.


                                        II.      Sufficient Evidence
[14]   The deferential standard of review for sufficiency claims is well settled. When

       we review the sufficiency of evidence to support a conviction, we do not

       reweigh the evidence or assess the credibility of the witnesses. Boggs v. State,

       928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans. denied. We consider only the

       evidence most favorable to the verdict and the reasonable inferences that can be

       drawn from this evidence. Fuentes v. State, 10 N.E.3d 68, 75 (Ind. Ct. App.

       2014), trans. denied. We also consider conflicting evidence in the light most

       favorable to the trial court’s ruling. Oster v. State, 992 N.E.2d 871, 875 (Ind. Ct.

       App. 2013), trans. denied. We will not disturb the verdict if there is substantial

       evidence of probative value to support it. Fuentes, 10 N.E.3d at 75. We will

       affirm unless no reasonable fact-finder could find the elements of the crime

       proven beyond a reasonable doubt. Delagrange v. State, 5 N.E.3d 354, 356 (Ind.

       2014). A conviction can be sustained on only the uncorroborated testimony of

       a single witness, even when that witness is the victim. Dalton v. State, 56 N.E.3d

       644, 648 (Ind. Ct. App. 2016), trans. denied.


[15]   Castillo argues that the State failed to present sufficient evidence to support his

       conviction for Level 4 felony sexual misconduct with a minor. He asserts that


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018   Page 8 of 10
       there was no physical evidence presented “that any type of sexual penetration

       or misconduct of any kind took place.” Appellant’s Br. at 10. Castillo further

       alleges that, “[t]he State made no effort to obtain medical evidence to support

       its claim of sexual misconduct with a minor.” Id. He also contends that no

       witnesses testified that they observed any behavior that amounted to sexual

       intercourse or sexual misconduct. Based on this, Castillo maintains that the

       State failed to meet its burden and that insufficient evidence was presented to

       support his conviction.


[16]   In order to support Castillo’s conviction for Level 4 felony sexual misconduct

       with a minor, the State was required to prove beyond a reasonable doubt that

       Castillo was “a person at least twenty-one . . . years of age” who “perform[ed]

       or submit[ted] to sexual intercourse or other sexual conduct” with a “child at

       least fourteen . . . years of age but less than sixteen . . . years of age.” Ind. Code

       § 35-42-4-9(a)(1).


[17]   Here, the evidence most favorable to the verdict showed that J.C. testified that

       she was fifteen years old at the time when Castillo first forced her to have sexual

       intercourse, and it is undisputed that Castillo was older than twenty-one years

       old during the relevant time period. Tr. Vol. II at 35, 43; Appellant’s Public App.

       Vol. 2 at 18. At trial, J.C. testified that Castillo, on multiple occasions, would

       force her to have sexual intercourse. She testified that he would call her to his

       room, lock the door, demand that she remove her clothes, and then insert his

       penis into her vagina until he ejaculated. Tr. Vol. II at 45-49. In her testimony,

       she recalled that Castillo forced her to have sexual intercourse numerous times,

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018   Page 9 of 10
       but that he only used a condom once or twice. Id. at 48-50. J.C. recounted that

       if she resisted the sexual encounters, Castillo would force her to submit to

       sexual intercourse and would be more aggressive and “go harder” when having

       sex with her. Id. at 52-52. J.C.’s testimony established that Castillo engaged in

       sexual intercourse with her against her will when she was between the ages of

       fourteen and sixteen, and he was over the age of twenty-one. A conviction can

       be sustained on only the uncorroborated testimony of a single witness, even

       when that witness is the victim. Dalton, 56 N.E.3d at 648. We, therefore,

       conclude that the State presented sufficient evidence to support Castillo’s

       conviction for sexual misconduct with a minor as a Level 4 felony.


[18]   Affirmed.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1571 | October 31, 2018   Page 10 of 10